Citation Nr: 0322795	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  95-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include a depressive neurosis, on either a 
direct or secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.W.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1976 to 
July 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a rating decision issued in December 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The December 1994 rating 
decision determined that there was no clear and unmistakable 
error (CUE) in a December 1979 rating decision denial of 
service connection for depressive neurosis.  In a May 1997 
remand, the Board determined that the December 1979 rating 
decision never became final because the RO never issued a 
statement of the case following a notice of disagreement in 
February 1980, and, therefore, de novo consideration of the 
issue of entitlement to service connection for an acquired 
psychiatric condition of depressive neurosis was required.  
The Board remanded this issue again in December 1997 for 
additional development that included a VA psychiatric 
examination and medical etiology opinions. 

In a November 1998 rating decision, the RO granted service 
connection for residuals of hysterectomy and salpingo-
oophorectomy, assigned a 50 percent initial rating, and 
assigned an effective date for service connection of November 
1, 1994.  The veteran did not enter a notice of disagreement 
with that decision.  In a May 2001 rating decision, the RO 
determined that an effective date earlier than November 1, 
1994 was not warranted.  The veteran entered a notice of 
disagreement with the RO's denial of an effective date for 
service connection earlier than November 1, 1994.  In a 
Statement in Support of Claim received in December 2000, the 
veteran wrote that the effective date for service connection 
for residuals of hysterectomy and salpingo-oophorectomy 
should be December 14, 1979, the date of claim for service 
connection.  Through her representative, in May 2001, the 
veteran contended that an effective date of February 26, 1979 
should be granted for service connection for residuals of 
hysterectomy and salpingo-oophorectomy.  In an August 2001 
rating decision, the RO found CUE in the assignment of the 
effective date for service connection for residuals of 
hysterectomy and salpingo-oophorectomy, and assigned an 
effective date for service connection of August 1, 1978.  As 
this represents an effective date even earlier than the 
effective dates requested by the veteran, and the veteran has 
not expressed disagreement with the assignment of an 
effective date of August 1, 1978, the Board finds that the 
issue of earlier effective date for service connection for 
residuals of hysterectomy and salpingo-oophorectomy is not in 
appellate status before the Board. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, however.  

In a February 2000 Statement in Support of Claim, the veteran 
wrote that she had been treated at the Audie Murphy VA 
Medical Center (VAMC) in San Antonio (late 1980s); St. Louis 
VAMC (1994 to 1997); VAMC Jefferson Barracks (1994 to 1997); 
and the Detroit VAMC (1997 to present).  At the January 2003 
personal hearing before the undersigned Veterans Law Judge, 
the veteran testified that she had been hospitalized for 
psychiatric treatment at St. John's Hospital (Cox North and 
Cox South) in Springfield, Missouri; Resurrection Boulevard 
Hospital in Chicago; and Winedot Hospital in Detroit.  The 
veteran indicated that she was willing to sign releases to 
obtain treatment records.  The veteran testified that she was 
currently receiving treatment from the Detroit VA Medical 
Center.  The veteran presented a bill from St. Johns 
Hospital, but not the medical treatment records.  A private 
physician letter dated in December 2002 from Carlos Everett, 
M.D., reflects that he treated the veteran for psychiatric 
disorders from 1985 to 1991, but the treatment records were 
not submitted.  

1.  The RO should ask the veteran to 
identify any additional VA and non-VA 
health care providers that have treated 
the veteran for psychiatric symptomatology 
from 1978 to the present.  Obtain records 
from each health care provider the veteran 
identifies.  Specifically request consent 
for, and request, treatment and/or 
hospitalization records and summaries, as 
applicable, from the following: Audie 
Murphy VAMC in San Antonio (late 1980s); 
St. Louis VAMC (1994 to 1997); VAMC 
Jefferson Barracks (1994 to 1997); Detroit 
VAMC (1997 to present); St. John's 
Hospital (Cox North and Cox South) in 
Springfield, Missouri; Resurrection 
Boulevard Hospital in Chicago; Winedot 
Hospital in Detroit; and Carlos Everett, 
M.D., of Corpus Christi, Texas (1985 to 
1991). 

2.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied with regard to the issue of 
entitlement to service connection for an 
acquired psychiatric condition, to include 
a depressive neurosis, on either a direct 
or secondary basis.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also notify 
the veteran of what evidence is required 
to substantiate the claim of entitlement 
to service connection for an acquired 
psychiatric condition, to include a 
depressive neurosis, on either a direct or 
secondary basis, what evidence, if any, 
the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given, or action taken 
thereafter by the RO, must also comply 
with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(veteran is to be afforded one year from 
VCAA notice to submit additional 
evidence).    

3.  The RO should again review the 
record, considering any additional 
evidence added to the record since the 
November 2000 statement of the case.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


